Order entered November 20, 2018




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-00714-CV

                              ROBERT L. WILSON, Appellant

                                                V.

                             J. RANDLE HENDERSON, Appellee

                      On Appeal from the 116th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-16-15162

                                           ORDER
       Before the Court is the parties’ November 15, 2018 “Rule 11 Agreement for Extension of

Time to File Brief.” We construe the document as a motion. We GRANT the motion and

extend the time to file appellant’s brief to December 27, 2018.


                                                      /s/   ADA BROWN
                                                            JUSTICE